Exhibit 23.18 CONSENT OF TERRY BRAUN The undersigned, Terry Braun, hereby states as follows: I, Terry Braun assisted with the preparation of the “Feasibility Study Update, NI 43-101 Technical Report, Vista Gold Corp., Paredones Amarillos Gold Project, Baja California Sur, Mexico” dated September1, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”), portions of which are summarized in the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). I, Terry Braun hereby consent to the incorporation by reference in this Registration Statement on Form S-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to my name included with such information, as set forth above in the Form 10-K. /s/Terry Braun Terry Braun Date: September 28, 2012
